Citation Nr: 1228316	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for service connected lumbar spine disability for the period beginning October 13, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to September 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.  In the November 2002 decision, the RO granted an increased, 20 percent, rating for mechanical lower back pain with X-ray evidence of disc space narrowing and spurs, effective August 31, 2001.  Jurisdiction over the Veteran's claims has been transferred to the RO in Winston-Salem, North Carolina.

In December 2005, the RO granted an increased, 40 percent, rating for status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis, with sensory lumbar radiculopathy to the right lower extremity, effective November 7, 2005.

In August 2006, the RO assigned a temporary total (100 percent) rating for the service-connected low back disability due to back surgery requiring convalescence, effective from March 25, 2004 to May 31, 2004.  A 20 percent disability rating was resumed effective from June 1, 2004 to November 6, 2005, and a 40 percent rating began on November 7, 2005.  

In October 2008, the RO granted service connection for lumbar radiculopathy of the left lower extremity and assigned an initial 10 percent disability rating, effective March 6, 2008.  The RO reclassified the Veteran's disability ratings and assigned a 20 percent rating for status post lumbar strain, lumbar disc disease, and lumbar degenerative arthritis and a separate 20 percent rating for lumbar radiculopathy of the right lower extremity, both effective June 6, 2008.

In March 2009, the Board remanded these matters for further development.

In June 2010, the Board denied entitlement to an initial rating higher than 20 percent for lumbar radiculopathy of the right lower extremity and remanded the other issues currently on appeal for further development.

In March 2012, the Board awarded higher ratings for the lumbar spine disability prior to October 13, 2011 and a total disability rating based upon individual unemployability (TDIU) for the periods prior to March 25, 2004 and since June 1, 2004.  It remanded the issue of a rating in excess of 40 percent for a lumbar spine disability beginning October 13, 2011 to provide the agency of original jurisdiction (AOJ) an opportunity to review an updated VA examination report.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that not are currently associated with the physical claims folder.  


FINDING OF FACT

Since October 13, 2011, the Veteran's low back disability has not been characterized by ankylosis or incapacitating episodes or any associated neurologic impairment other than the separately rated moderate radiculopathy of the right lower extremity and mild radiculopathy of the left lower extremity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for the manifestations of a lumbar spine disability have not been met; except as to the previously granted 20 percent rating for radiculopathy of the right lower extremity and 10 percent rating for radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code (DC) 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.  

In a letter issued in October 2001, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  In May 2008, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit and that VA considered evidence of the impact of the disability on employment.  The RO subsequently readjudicated the claim in multiple supplemental statements of the case, curing any timing deficiency.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  Additionally, the Veteran was provided an adequate spine examination in October 2011 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected lumbar strain has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In April 2012, the AOJ issued a supplemental statement of the case that reflected review of the most recent VA spine examination report.  The Board finds the record to be in substantial compliance with the prior remand directive.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbosacral spine disabilities are evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2011).  Any associated objective neurologic manifestations of the disability are separately rated under an associated neurologic residual. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note (2) (2011).

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note (5) (2011).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 4.59 (2011).

However, these provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

The evidence received since October 13, 2011 is limited to a VA/QTC examination report.  The Veteran recited his history of back pain beginning in service.  He denied having any incapacitating episodes over the past twelve months.  He reported that he could perform most activities of daily living.  However, he could not perform physical chores such as mowing the lawn.  

Clinical examination showed the Veteran's posture and gait to be within normal limits.  He did not use any assistive devices for ambulation.  The examiner commented that he did not observe radiating pain or muscle spasm of the thoracolumbar spine.  The Veteran did not exhibit guarding of movement or weakness.  Muscle tone and musculature were normal.  

Straight leg raise testing was negative in both lower extremities.  Range of motion of the lumbar spine was normal in forward flexion and extension without evidence of pain.  The examiner did not find any functional impairment due to pain, fatigue, weakness, lack of endurance, or incoordination upon use.  Curvature of the spine was normal.  

Neurological examination showed that peripheral pulses were normal.  He did not have any sensory deficits at L1-L5 or S1.  Motor reflexes were normal.  The examiner concluded that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

The examiner stated that there was no pathology to render a diagnosis for lumbar radiculopathy in either lower extremity.  She continued the diagnoses of post lumbar strain, lumbar disc disease, and degenerative arthritis.  

The Veteran is in receipt of the highest rating for limitation of thoracolumbar spine motion, and a higher rating would require unfavorable ankylosis of the entire thoracolumbar spine.  The October 2011 VA examination report showed that the Veteran had full range of motion in the spine.  He has not been shown to have ankylosis at any time since October 13, 2011.  The Veteran does not assert that his spine is fixed in position.  The evidence is thus, against a finding that the disability approximates the criteria for an increased rating under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.7, 4.21.

A rating under incapacitating episodes, for IVDS, would not provide a higher disability rating, as there is no evidence in the record that he has had incapacitating episodes.  In fact, at his October 2011 examination, the Veteran specifically denied any incapacitating episodes in the previous twelve months.  There are no records or reports that the Veteran had physician prescribed bed rest since October 13, 2011.

The record does not show any increase in the associated neurological disorders of the lower extremities that would warrant rating in excess of those currently assigned.  See October 2011 VA examination report.  Given the absence of any findings of current neurologic impairment, a higher rating is not warranted on the basis of additional neurologic disability.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for the Veteran's low back disability and associated neurological disorders.

Extraschedular consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's lumbar spine disability are limitation of motion, and abnormal neurologic factors in the lower extremities.  These factors are included in the schedular rating criteria.  Thus, the evidence does not warrant referral for consideration of an extraschedular evaluation. 

TDIU consideration

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16 (2011).  In this case, the Veteran has been in receipt of TDIU since August 31, 2001.  Further consideration of this issue is not warranted at this time.  


ORDER

A rating in excess of 40 percent for service connected lumbar spine disability beginning October 13, 2011 is denied.



____________________________________________
 Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


